812 F.2d 1400Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Hattie Ruth CANN, Administratrix of the estate of CharlieCann, Appellant,v.SEABOARD SYSTEMS RAILROAD, INC. and United TransportationUnion, Appellees.
No. 85-2099.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 17, 1986.Decided Feb. 20, 1987.

Before WIDENER, PHILLIPS and ERVIN, Circuit Judges.
Hattie R. Cann, appellant pro se.
William Reynolds Williams, C. Dexter Powers, for appellees.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's July 30, 1985, order granting summary judgment to the defendants in this Federal Employers' Liability Act action is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Cann v. Seaboard Systems Railroad, Inc., C/A No. 4:85-0066-15 (D.S.C., July 30, 1985).


2
AFFIRMED.